PER CURIAM.*
Robert Julius Lerma, the attorney appointed to represent Jose Aguirre-Vas*891quez, has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Aguirre-Vasquez has filed no response to Lerma’s motion. Our independent review of the record and Lerma’s brief shows that there are no nonfrivolous issues for appeal. Accordingly, Lerma’s motion for leave to withdraw is GRANTED, Lerma is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.